DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1. The information disclosure statement (IDS) submitted on 8/1/2022 was filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The closest prior art (White (US Patent 2411488) in view of Eriksson (US PGPUB 20090229075)) remains as detailed in the original reasons for allowance (7/18/2022) and reproduced below.
EXAMINER’S AMENDMENT
2. Authorization for this examiner’s amendment was given in an interview with attorney of record, Temnit Afework, on July 6, 2022.
The application has been amended as follows: 
Claim 3 has been rejoined and claims 14-20 have been cancelled. 
Claims 1-13 read as follows:
1. (CURRENTLY AMENDED)  A vacuum cleaner comprising: 
a cleaner main body configured to generate suction force; and 
a suctioner having a suction inlet to suck dust by the suction force and a brush drum provided at the suction inlet to sweep dust on a floor, 
wherein the brush drum comprises: 
a drum main body rotatably provided in an axial direction of the brush drum,
a plurality of convex portions formed to project from an outer circumferential surface of the drum main body in a radius direction of the brush drum and spirally extend along the axial direction of the brush drum, 
a plurality of arches formed on the outer circumferential surface of the drum main body with a lower height than the plurality of convex portions, respectively between the plurality of convex portions, and to spirally extend along the axial direction of the brush drum, 
a plurality of inclined surfaces formed to be gradually inclined from each of the plurality of convex portions to each of the plurality of arches, the convex portion and the arch being adjacent each other, and
a cleaning member surrounding an outer circumferential surface of the plurality of convex portions, the plurality of arches and the plurality of inclined surfaces along a rotation direction of the drum main body.

2. (CURRENTLY AMENDED)  A vacuum cleaner comprising: 
a cleaner main body configured to generate suction force; and 
a suctioner having a suction inlet to suck dust by the suction force and a brush drum rotatably provided at the suction inlet to sweep dust on a floor, 
wherein the brush drum comprises: 
a plurality of convex portions formed to project from an outer circumferential surface of the brush drum in a radius direction of the brush drum and spirally extend along a rotational axial direction of the brush drum,
a drum main body which includes the plurality of convex portions and the outer circumferential surface of the brush drum on which the plurality of convex portions are formed, 
a plurality of arches formed on the outer circumferential surface of the drum main body with a lower height than the plurality of convex portions, respectively between the plurality of convex portions, and to spirally extend along the axial direction of the brush drum, 
a plurality of inclined surfaces formed to be gradually inclined from each of the plurality of convex portions to each of the plurality of arches, the convex portion and the arch being adjacent each other, and 
a cleaning member surrounding an outer circumferential surface of the plurality of convex portions, the plurality of arches and the plurality of inclined surfaces along a rotation direction of the drum main body.

3. (PREVIOUSLY WITHDRAWN TO BE REJOINED)  The vacuum cleaner according to claim 1, wherein: 
the drum main body is cylindrical.

4. (CURRENTLY AMENDED)  The vacuum cleaner according to claim 1, wherein the convex portions are first convex portions, and
portions of [[the]] an outer circumferential surface of the cleaning member project away from the first convex portions and the portions of the outer circumferential surface of the cleaning member are second convex portions. 

5. (PREVIOUSLY PRESENTED)  The vacuum cleaner according to claim 4, wherein the first convex portions and the second convex portions are formed to surround a rotational shaft of the brush drum and the second convex portions comprise at least one contact point configured to contact a surface of the floor. 

6. (PREVIOUSLY PRESENTED)  The vacuum cleaner according to claim 1, wherein the plurality of convex portions are configured to have a predetermined radius of curvature in a circumferential direction of the brush drum. 

7. (CURRENTLY AMENDED)  The vacuum cleaner according to claim 4, wherein [[arches]] the plurality of arches [[with]] have a lower height than the second convex portions and are arranged between the second convex portions, respectively. 

8. (CURRENTLY AMENDED)  The vacuum cleaner according to claim 7, wherein the plurality of arches have a radius of curvature from a center of rotation. 

9. (ORIGINAL)  The vacuum cleaner according to claim 1, wherein the suctioner comprises a housing partially surrounding the brush drum.

10. (PREVIOUSLY PRESENTED)  The vacuum cleaner according to claim 9, 
wherein the housing is configured to surround the brush drum at a side of the brush drum opposite the floor and comprises a front end formed to extend along a front direction of the suctioner, and 
wherein the front end of the housing is configured to project as long as, or longer than, the brush drum in the front direction. 

11. (CURRENTLY AMENDED)  The vacuum cleaner according to claim 2, wherein a respective height of [[the plurality]] a plurality of bristles is the same as each other.

12. (CURRENTLY AMENDED)  The vacuum cleaner according to claim 2, wherein [[the]] a plurality of bristles comprises the same or two or more materials.

13. (ORIGINAL)  The vacuum cleaner according to claim 12, wherein the plurality of bristles comprise at least one of nylon filaments, silver yarn filaments or carbon filaments.

14-20. (CANCELLED)  
Allowable Subject Matter
3. Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 2, White (US Patent 2411488) in view of Eriksson (US PGPUB 20090229075) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additionally cited prior art the structural features and spatial relationships of the plurality of inclined surfaces, plurality of convex portions, plurality of arches and the cleaning member as particularly claimed in combination with all other elements of the respective independent claim. 
Claims 3-13 are allowed for depending from either claim 1 or 2.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723   
                                                                                                                                                                                                     /ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723